IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,337-01


                       EX PARTE MARK ALLEN KEENUM, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B19941-1504 IN THE 242ND DISTRICT COURT
                               FROM HALE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to two years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Keenum v. State, No. 07-16-00111-CR (Tex. App.—Amarillo del. Jul. 14, 2017).

        Applicant, through habeas counsel, contends in several grounds that Applicant’s trial counsel

provided ineffective assistance. Applicant has alleged facts that, if true, might entitle him to relief.

Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex.

Crim. App. 1999). There are no findings from the trial court resolving the disputed factual issues.
                                                                                                          2

The application is remanded to the trial court to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law resolving the disputed factual issues.

Further, the trial court shall enter findings regarding laches. Carrio v. State, 992 S.W.2d 486 (Tex.

Crim. App. 1999); Ex parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013). The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claims for habeas corpus relief.

        To do so, the trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, §

3(d). In the appropriate case, the trial court may rely on its personal recollection. Id. If the trial court

elects to hold a hearing, and if habeas counsel no longer represents Applicant, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE

CRIM . PROC. art. 26.04.

         This application will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 23, 2019
Do not publish